*370AFTER REMAND FROM SUPREME COURT
L. CHARLES WRIGHT, Retired Appellate Judge.
Whereas on January 15, 1993, the Supreme Court of Alabama entered its judgment, 622 So.2d 367, reversing the judgment of this court rendered June 26, 1992, 622 So.2d 364, and remanded the case for further proceedings, it is, therefore, the judgment of this court that the judgment of the Circuit Court of Morgan County, Alabama, previously rendered in this case be in all respects affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.